UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
LARRY LEWIS CIVIL ACTION NO. 18-0800
SECTION P
VS.
JUDGE ELIZABETH E. FOOTE
JERRY GOODWIN, ET AL. MAG. JUDGE KAREN L. HAYES

JUDGMENT

The Report and Recommendation of the Magistrate Judge having been considered, together
With the Written objections thereto filed With this Court, and, after a de novo review of the record,
finding that the Magistrate Judge’s Report and Recommendation is correct and that judgment as
recommended therein is Warranted,

IT lS ORDERED, ADJUDGED, AND DECREED that Plaintiff Larry Lewis’s claims are
DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on Which relief can
be granted The new claim raised in Plaintiff’s objection regarding the Defendants’ prohibition
against him using a cane or Walker Was not raised in his complaint and is not before this Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion for
Preliminary and Permanent Injunction, [doc. # l], is DENIED AS MOOT.

SHREVEPORT, LOUISIANA, this Way of March, 2019.

 

ELIZABETH E. FooTE
UNITED STATES DIs RICT JUDG

